DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-29, drawn to an OLED panel, classified in H01L51/5237.
II. Claims 30-32, drawn to a method of making an OLED panel, classified in H01L51/56.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as selectively forming an encapsulation (e.g. with a masking process) with a pass through hole instead of forming an encapsulation over the second electrode in the first area and over the second area and then forming a pass-through hole through the second area.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case, at least (a) and (c) apply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Stephen Singer on 2/23/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitation “the area of the pass-through hole is smaller than the second area so that the second area entirely surrounds the pass-through hole,” is unclear as to how it is related to the previously recited limitations. Specifically, the preamble of the claim recites the second area as including the pass-through hole (i.e. “a…second area with a pass-through hole with cut edges”), so it is unclear how the second area can surround and include the pass-through hole. Additionally, the claim previously recites “encapsulation…over the second area and extends at least partially into the cut-edges of the pass-through hole,” which is understood to be shown in Fig. 6D and would lead one to understand that the “cut-edges of the pass-through hole” is understood to include the edges of 
Regarding claim 25, the limitation “the minimum width of the second area running from the edge of the pass-through hole to the edge of the first area is at least 3 mm in all directions,” is unclear as to how it is related to the limitations of claim 21. Specifically, as outlined above, it is unclear how the second area and the pass-through hole are related.
Regarding claim 25, the limitation “the edge of the pass-through hole,” is unclear as to how it is related to “cut edges of the pass-through hole.”
Regarding claim 25, the limitation “the edge of the first area,” is unclear because it lacks proper antecedent basis.
Regarding claim 27, the limitation “the OLED lighting panel,” is unclear because it lacks proper antecedent basis. 
Regarding claim 27, the limitation “where if the OLED lighting panel has an emission surface of 10,000 mm2 or less, the pass-through hole has a minimum opening area of at least 1.7 mm2,” is unclear because it is recited as a conditional limitation and it is unclear what is required of the claim if the emission surface is greater than 10,000 mm2.
Regarding claim 27, the limitation “the pass-through hole has a minimum opening area,” is unclear as to how it is related to “the area of the pass-through hole” as recited in claim 1.
Regarding claim 28, the limitation “where if the OLED panel has an emission area of greater than 10,000 mm2, the pass-through hole has a minimum opening area of at least 0.017% of the total emission surface,” is unclear because it is recited as a conditional limitation and it is unclear what is required of the claim if the emission surface is less than 10,000 mm2.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, 24, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US 2019/0305252; herein “Dai”).
Regarding claim 21, Dai discloses in Figs. 4-6 and related text a fully encapsulated OLED panel with a first area for light emission (area of 3) which entirely surrounds a non-light emitting second area (area of 7) with a pass-through hole (6), see [0036]) with cut edges comprising:
a substrate (1, see [0066]) that extends throughout the first area (area of 6 and second areas to the cut edges of the pass-through hole;
a first electrode (anode of 3, see [0035]) over the substrate located at least in the first area;
at least one organic layer (organic light emitting layer of 3, see [0035]) for light emission located over the first electrode in the first area but is not present in the second area;
a second electrode (cathode of 3, see [0035]) located over the at least one organic layer in at least in the first area; 
encapsulation (5 in a first example interpretation, see [0063]; 2 and 5 in a second example interpretation, see [0060] and [0063]) at least located over the second electrode (cathode of 3) in first area (area of 3), over the second area (area of 7) and extends at least partially into the cut-edges of the pass-through hole; and

where at least a part of the encapsulation along the cut-edges of the pass through hole is provided by an insulating layer (in the first example interpretation, 51 and/or 53 is “an insulating layer,” see [0053] and [0057]; in the second example interpretation 2 is “an insulating layer,” see [0061]).
Regarding claim 23, Dai further discloses where the first electrode (anode of 3) is located in the first area (area of 3) but not in the second area (area of 7).
Regarding claim 24, Dai further discloses where the second electrode (cathode of 3) is located in the first area (area of 3) but not in the second area (area of 7).
Regarding claim 26, Dai further discloses the OLED panel of claim 1 is an OLED lighting panel for illumination (light emission from light emitting layer, see [0035]).
Regarding claim 29, Dai further discloses wherein the insulating layer (51/53 in the first example interpretation; 2 in the second example interpretation) is patterned to fill the second area (area of 7) over the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 21 above, and further in view of Mu (US 2017/0155082; herein “Mu”).
Regarding claim 25, Dai does not explicitly disclose
wherein the insulating layer (51 and/or 53 in the first example interpretation; 2 in the second example interpretation) comprises glass frit or aluminum oxide.
In the same filed of endeavor, Mu teaches in Fig. 2 and related text an OLED panel 
wherein the insulating layer (at least the insulating layer portion of 50 or 70, i.e. the inorganic layer portion, in the first example interpretation; at least the insulating 2O3, see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai by having the insulating layer comprising aluminum oxide, as taught by Mu, in order to provide an encapsulation with proper water vapor and oxygen barrier properties (see Mu [0036]).  Further, Mu shows that aluminum oxide is an equivalent structure known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the aluminum oxide layer of Mu for silicon nitride, silicon oxide or silicon oxynitride insulating layer of Dai.
Claims 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 21 above, and further in view of Kanaya (US 2018/0151834).
Regarding claim 25, Dai does not explicitly disclose 
where the minimum width of the second area running from the edge of the pass-through hole to the edge of the first area is at least 3 mm in all directions.
In the same field of endeavor, Kanaya teaches in Fig. 4, 20 and related text 
the minimum width of the second area (111/155/156/157, see [0053] and [0115]) running from the edge of the pass-through hole to the edge of the first area is a result effective variable related to the diameter of the pass-through hole and affecting the moisture blocking ability of the encapsulation (see [0112]-[0013] and [0116]).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the minimum width of the second area to be a result effective variable, as shown by Kanaya.  Thus, it would have been obvious to modify the device of Dai to have the width within the claimed range in order to improve moisture blocking and reliability of the device for larger diameter through holes, and since optimum or workable ranges of such variables are discoverable In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claims 27 and 28, Dai does not explicitly disclose
where if the OLED lighting panel has an emission surface of 10,000 mm2 or less, the pass-through hole has a minimum opening area of at least 1.7 mm2;
where if the OLED panel has an emission area of greater than 10,000 mm2, the pass-through hole has a minimum opening area of at least 0.017% of the total emission surface.
In the same field of endeavor, Kanaya teaches in Fig. 4, 18, 20 and related text 
where if the OLED lighting panel has an emission surface of 10,000 mm2 or less, the pass-through hole (e.g. 153) has a minimum opening area of at least 1.7 mm2 (diameter of 10,000µm, see [0116], thus area of 78.5mm2);
where if the OLED panel has an emission area of greater than 10,000 mm2, the pass-through hole has a minimum opening area of at least 0.017% of the total emission surface (diameter of 10,000µm, see [0116], thus area of 78.5mm2; note that an approximate smartphone as shown in Fig. 20 is about 4x6in, thus an area emission area of approximately 15,500mm2 which corresponds to 0.5%).
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2019/0157614) an OLED panel with a pass-through hole is cited for showing an insulating layer (e.g. 105/106) forming a part of the encapsulation.
Sun et al. (US 2019/0123115) an OLED panel with a pass-through hole is cited for showing an insulating layer (e.g. insulating layers of TFT level) forming a part of the encapsulation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/23/2022